PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/488,650
Filing Date: 17 Sep 2014
Appellant(s): FedEx Corporate Services, Inc.



__________________
Jeramie J. Keys
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 06/14/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	‘35 USC § 103’

Argument 1
Appellant initially argues, on pp. 8 – 11, that the Examiner has improperly interpreted the limitation, “at least one item in the set of items remains separated from the other items in the set of items” (claims 1, 14, & 41), in a manner that is inconsistent with the instant specification. Appellant points to paragraph [0763] of the instant specification to show that the use of the word “separated” in the above limitation cannot be interpreted as meaning that each item is separated merely due to each item being contained in separate, individual packages – because paragraph [0763] describes two examples that show that, “as is often the case with a set of shipped items, it may be desired for the items to be delivered together.”

	Examiner respectfully disagrees that the above limitation was improperly interpreted in light of the instant specification for the following reasons. Exemplary claim 1, which is mirrored by the other independent claims 14 and 41, will be referred to here for simplicity. 

Examiner initially notes that the Appellant curiously requires two completely different interpretations of the words “separate” and “separated” in the independent claims. The preamble of claim 1 recites: “A method for shipment merging of a set of items being shipped in separate shipping packages.”  Lines 5 – 7 of claim 1 recite a similar limitation: “each ID node from the group of ID nodes being related to a different shipping package containing a different item from the set of items being shipped in separate shipping packages” – reiterating that each item is shipped in a separate package. Claim 1, in lines 11 – 12, then recites the limitation at the heart of Appellant’s argument: “at least one item in the set of items remains separated from the other items in the set of items.” Here, Appellant erroneously contends that the use of the term “separated” here simply cannot be interpreted as meaning that the items are separated due to being shipped in separate shipping packages under a broadest reasonable interpretation. Examiner respectfully submits that a person of ordinary skill in the art of shipping would quite readily interpret the term “separated,” in the context of claim 1, as meaning that the items are kept apart, or divided, at any degree of separation, due to any degree of proximity or dividing packaging material surrounding each item. Indeed, a continuous reading of the preamble through the first full limitation conveys to the reader – repetitively – the notion of a method in which each item is packaged separately, in distinct, separate packages. These items are also therefore being shipped separately, and remains separated from each other at least due to the fact that they are packaged separately. Therefore, the broadest reasonable interpretation of the limitation “at least one item in the set of items remains separated from the other items in the set of items” encompasses a situation in which each item remains separated from the other items due to each item being shipped in separate shipping packages, whether or not the items are in the same vehicle.

Furthermore, Examiner’s interpretation is consistent with the instant specification, paragraph [0762], which states that “an item to be shipped may be part of a multiple package shipment (also referred to as a multi-part shipment, multi-piece shipment, or MPS). In general, an MPS involves a set of items being shipped to the same location. For example, the set of items may be a set of related items (such as parts to a desktop computer - e.g., a display, a keyboard and mouse, and a desktop computer chassis having a power supply, disk drives, graphics boards, peripheral interfaces, and a motherboard). Each item in the set may be separately packaged.” Indeed, a person of ordinary skill would reasonably interpret a set of items that are “separately packaged” as remaining separated from the other items in the set of items during shipment simply due to spatial separation caused by the packaging holding each separate item – regardless of whether the packages are touching or within millimeters of one another on the same vehicle, or located miles apart in separate distinct vehicles or facilities. That paragraph [0763] illustrates two situations in which it would be desirable for a set of items to be delivered together does not, in any way, require the term “separated” in claim 1 to be interpreted as anything other than meaning that the items are separated due to their “being shipped in separate shipping packages,” which is also consistent with the preamble. 

Moreover, Appellant’s overly-narrow interpretation, which excludes an interpretation encompassing the items being separated as a result of separate packages or spaces therebetween, constitutes an impermissible importation of subject matter from the instant specification into the claims. For example, the court in In re Morris explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” (See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28) (Fed. Cir. 1997) (see MPEP § 2111).  Indeed, just as in In re Morris, the Appellant here is advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim. Therefore, Examiner respectfully submits that Appellant has improperly assigned a narrower interpretation of the claims than is reasonable under the broadest reasonable interpretation.

Argument 2
Appellant next argues, on pg. 12, in the first paragraph, that Aladesuyi “fails to teach “identifying other items in the set while at least one item remains separated” at least because these recitations pertain to items “being shipped,”” and that “if one considers the items 13 to be separated in the warehouse of Aladesuyi, these items are not yet being shipped. The items are being shipped only once loaded into the truck 7 where they are certainly not separately being transported but are being transported together by virtue of being required to be loaded into the same truck 7 by the manifest,” and therefore “Aladesuyi does NOT disclose at least one item being separated from the others while the items are being shipped.”

	Examiner respectfully disagrees with Appellant’s argument, which appears to be reiterating the above “Argument 1.” That is, the argument that Examiner’s interpretation of “at least one item in the set of items remains separated from the other items in the set of items” cannot reasonably be interpreted to mean that each item remains separated from the other items due to being packaged separately. However, Examiner’s rebuttal above exposes this position to be entirely misguided. 

Moreover, Appellant’s assertion that the items are shipped from a warehouse as taught by Aladesuyi is not relevant to whether at least one item is separated from the others while the items are being shipped. The office action mailed 11/12/2021, pgs. 6 – 7, point to paragraph [0026] of Aladesuyi, which discloses that manifest data for a set of shipped items “can identify, e.g., the goods/assets for delivery/receipt.” In other words, the manifest data contains information identifying each item of the set of goods for delivery. Aladesuyi also clearly discloses that at least one item can be separate from other items during shipment, as illustrated by Fig. 1, noting separate items 13, individually packaged with associated tracking RFID tags 12, as well as paragraph [0029], which discloses that “the goods/assets can be, e.g., packages 13, ...and an identification tag 12 can be fixedly attached to each package 13.”

Examiner further notes that the claims do not recite, much less require, a degree of physical separation of each item that would require at least one of the items to be remotely located, such as in another vehicle during shipment. As noted above, Appellant’s insistence that the claims be read with a narrower interpretation than is reasonable under the broadest reasonable interpretation is misplaced. As such, Appellant’s argument is unpersuasive.

Argument 3
Appellant next argues, from the last paragraph on pg. 12 through pg. 13, that “the combination of references that includes Horwitz cannot render obvious the recitations of the claims of the present application that call for the shipping information to identify the other items of the set while at least one item of the set remains separated” because the Examiner has improperly picked and chosen sections of Horwitz while “ignoring {the teachings of Horwitz} that the creation of the cluster ID and linkage that the rejection hinges upon the items already being clustered together at the time the cluster ID is assigned to create the linkage,” which Appellant claims “teaches away from those recitations by leading one of ordinary skill down a different path.”

Examiner respectfully disagrees with Appellant’s assertion that Examiner has not considered the references as a whole or that Horwitz teaches away from the instant claimed invention. For reference, the limitation Appellant is apparently contesting recites: “the respective shipping information of each item in the set of items identifying the other items in the set of items while at least one item in the set of items remains separated from the other items in the set of items” (see, e.g., lines 10 – 12 of claim 1). This limitation requires that shipping information of each item of a shipped set of items identifies every other item in the set while each item remains physically separate during shipment.

The office action mailed 11/12/2021, on pp. 6 – 7, fully explained how Aladesuyi in view of Horwitz teaches this limitation. In particular, Aladesuyi, in Fig. 1, shows that each item is separated from other items due to the separate packaging of each item, shown in Fig. 1 by the clearly separate items 13 which are individually packaged with respective tracking RFID tags 12. Corresponding paragraph [0029] of Aladesuyi states that “the goods/assets can be, e.g., packages 13, ...and an identification tag 12 can be fixedly attached to each package 13.” In other words, Aladesuyi discloses that each item remains physically separate during shipment due to each item of the set having been packaged separately. Aladesuyi further discloses, in paragraph [0026], that manifest data (i.e., shipping information) for a set of items for shipment contains information identifying each item of the set of goods. That is, the manifest contains data that “can identify, e.g., the goods/assets for delivery/receipt” for the set of shipped items.

Aladesuyi does not appear to disclose wherein the shipping information of each item identifies the other items in the set. However, Horwitz teaches this functionality. In particular, Horwitz, in Fig. 1 & C 6, L 9 – 19, describes a method for tracking a “cluster” of tagged items, and that each tracking tag stores and transmits its own unique “tag ID” which is also stored in a “centralized database.” Horwitz, in C 6, L 27 – 33, teaches that tagged items are grouped into a cluster, and that a “cluster ID” (which is interpreted by Examiner as shipping information of each item) is “stored in a cluster field of each tag” as well as in the centralized database. The “cluster ID” identifies the entire cluster of tagged items, and is stored in association with the each tag ID” within each tag and in the centralized database. In other words, the shipping information of each item – or “cluster ID” comprises information which identifies each tagged item in the cluster, and is stored both in a memory of each tag as well as in a remote central database. Horwitz further describes that when a “tag ID” is scanned, the “tag ID links to a corresponding “pallet ID” (“cluster ID”) in the database, which identifies every other “tag ID for each tagged item” of the set of items in C 8, L 39 – C9, L 4. This section uses the term “pallet ID” instead of “cluster ID” – but nonetheless illustrates how the “cluster ID” (i.e., “pallet ID,” or shipping information) is used to identify each item of a set of tracked items. In other words, the shipping information of each item (e.g., the “cluster ID” / “pallet ID”) identifies each other items in the set of items, as the “cluster ID” / “pallet ID” is used specifically to link and determine the tag ID of each item of a cluster of shipped items. Therefore, Horwitz teaches that the shipping information of each item identifies the other items in the set. 

Furthermore, Appellant’s assertion that because the items in Horwitz are “already being clustered together at the time the cluster ID is assigned to create the linkage” somehow teaches away from the claimed invention is misplaced and irrelevant for several reasons. First, nothing in the instant claims pertains to any timing elements whatsoever for the generation of the “shipping information.” Second, any teachings in Horwitz as to when the cluster ID was created for the set of items is not relied upon or relevant to the instant claims – and therefore cannot be reasonably described as “teaching away” from the claimed invention. Again, Horwitz is only relied upon for teaching that the shipping information of each item identifies the other items in the set. Third, for the sake of argument, even if the claims required a timing element for when the shipping information is generated – which they do not – Horwitz teaches that the cluster ID assignment the of Horwitz is flexible, with examples of “normal packaging method{s}” for the items such as using a “bag, box, crate, tote, pallet etc.” as described in C 6, L 27 – 30. Therefore, the invention of Horwitz encompasses other tagged item preparation scenarios. Appellant has failed to show that a person of ordinary skill, upon reading Horwitz, would be led in any other direction other than the path that was taken by the Appellant in the claimed invention. Therefore, Appellant’s arguments are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                           

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.